Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled 
“a subtitle information generating unit configured to”; “an audio information generating unit configured to”; “an image information generating unit configured to”; “scene information generating unit”; “a subtitle extracting unit for”; “a subtitle segment detecting unit for”; “a subtitle correcting unit for”; “the speech segment analyzing unit”; “the speech recognizing unit”; “an image extracting unit for”; “a video segment detecting unit”; “an image tagging unit for”; “the scene selecting unit”; “a scene meta information configuring unit configured to”; “an audio information generating unit configured to”; “a subtitle information generating unit configured to” and “an image information generating unit configured to” in claims 1-18 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim limitations “a subtitle information generating unit configured to”; “an audio information generating unit configured to”; “an image information generating unit configured to”; “scene information generating unit”; “a subtitle extracting unit for”; “a subtitle segment detecting unit for”; “a subtitle correcting unit for”; “the speech segment analyzing unit”; “the speech recognizing unit”; “an image extracting unit for”; “a video segment detecting unit”; “an image tagging unit for”; “the scene selecting unit”; “a scene meta information configuring unit configured to”; “an audio information generating unit configured to”; “a subtitle information generating unit configured to” and “an image information generating unit configured to”  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph on claims 1-18 and 20. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. All these elements, after reviewing the specification, seem to be software code. All these units correspond to boxes in the figures with no specific structure. Additionally, the specification mentions that ‘units’ can be store in a medium (therefore, software; [0033]). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6, 9-10, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Angquist et al., US 2019/0104259 in view of Berry et al., US 2011/0134321 in view of Fukuda et al., US 2017/0182415.
	Regarding claim 1, Angquist discloses a scene meta information generating apparatus (figure 12-13) comprising: 
	a subtitle information generating unit configured to detect a plurality of unit subtitles 
based on a subtitle file related to image contents and correct the plurality of unit subtitles (106 figure 1, paragraph 28-35 and 40);
	an audio information generating unit configured to extract audio information from the image contents, detect a plurality of speech segments based on the audio information (105 108 figure 1, paragraph 28-35);  and 
	an image information generating unit configured to detect a video segment corresponding to each speech segment and select a representative image from the image frames (107 figure 1, paragraph 28-35). 
	Angquist is silent about performing speech-recognition on audio information in each speech segment and performing image-recognition on image frames in the video segment.
	In an analogous art, Berry discloses performing speech-recognition on audio information in each speech segment (figures 2-3, paragraph 44 and 62).
	Therefore, it would have been obvious, at the time of filing, to modify Angquist’s apparatus with the teachings of Berry. The motivation would have been to properly analyze the audio track for the benefit of helping the hearing impaired.
	Angquist and Berry are silent performing image-recognition on image frames in the video segment.

	Therefore, it would have been obvious, at the time of filing, to modify Angquist and Berry’s apparatus with the teachings of Fukuda. The motivation would have been to give a visual representation of the clip for the benefit letting the user know what is on the media. 

	Claims 19 and 20 are rejected on the same grounds as claim 1.

	Regarding claim 2, Angquist, Berry and Fukuda disclose the scene meta information generating apparatus of claim 1, wherein the scene information generating unit includes a subtitle extracting unit for detecting unit subtitles related to the image contents, a subtitle segment detecting unit for detecting a subtitle segment of the unit subtitles, and a subtitle correcting unit for correcting the unit subtitles (Angquist figure 1 and 12-13, paragraph 28-35, Berry figures 2-3, paragraph 44 and 62). 
 
	Regarding claim 3, Angquist, Berry and Fukuda disclose the scene meta information generating apparatus of claim 2, wherein the subtitle correcting unit corrects the subtitle segment of the unit segments based on speech segments detected through the audio information (Angquist figure 1 and 12-13, paragraph 28-35, Berry figures 2-3, paragraph 44 and 62). 
 
	Regarding claim 4, Angquist, Berry and Fukuda disclose the scene meta information generating apparatus of claim 2, wherein the subtitle correcting unit corrects subtitle text information of the unit subtitles based on a speech recognition result on the audio information in each speech segment (Angquist figure 1 and 12-13, paragraph 28-35, Berry figures 2-3, paragraph 44 and 62). 

	Regarding claim 6, , Angquist, Berry and Fukuda disclose the scene meta information generating apparatus of claim 1, wherein the audio information generating unit includes an audio extracting unit for extracting the audio information from the image contents, a speech segment analyzing unit for detecting the speech segments of the image contents, and a speech recognizing unit for speech-recognizing the audio information in each speech segment (Angquist figure 1 and 12-13, paragraph 28-35, Berry figures 2-3, paragraph 44 and 62). 
 
	
	Regarding claim 9, Angquist, Berry and Fukuda disclose the scene meta information generating apparatus of claim 1, wherein the image information generating unit includes an image extracting unit for detecting images constituting the image contents, a video segment detecting unit for detecting a video segment corresponding to each speech segment, an image tagging unit for generating image tag information regarding images in the video segment, and a scene selecting unit for selecting a representative image of the video segment (Angquist figure 1 and 12-13, paragraph 28-35, Fukuda figure 3 and 8a-8b, paragraph 54). 
 
	Regarding claim 10, Angquist, Berry and Fukuda disclose the scene meta information generating apparatus of claim 9, wherein the image tagging unit generates the image tag information on each of the plurality of images by image-recognizing a plurality of images which exists in each video segment (Fukuda figures 3-4, paragraph 54 and 59). 
	 
 
	Regarding claim 16, Angquist, Berry and Fukuda disclose the scene meta information generating apparatus of claim 1, further comprising: a scene meta information configuring unit configured to generate scene meta information based on subtitle information received from the 
 
	Regarding claim 17, Angquist, Berry and Fukuda disclose the scene meta information generating apparatus of claim 16, wherein a frame of the scene meta information includes at least one of an ID field for identifying the scene meta information, a time code field for indicating a subtitle segment or a speech segment, a representative image field for indicating the representative image, a speech field for indicating the speech information, a subtitle field for indicating the subtitle information, and an image tag field for indicating image tag information (Angquist figure 1 and 12-13, paragraph 28-35, Fukuda figure 3-4 and 8a-8b, paragraph 54). 
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the Angquist in view of Berry in view of Fukuda in view of Burgess, US 2016/0295132.
	Regarding claim 5, Angquist, Berry and Fukuda disclose the scene meta information generating apparatus of claim 2.
	Angquist, Berry and Fukuda are silent about the subtitle correcting unit divides one unit subtitle into two or more unit subtitles or merges two or more unit subtitles into one unit subtitle based on the speech recognition result on the audio information in each speech segment.
	In an analogous art, Burgess discloses dividing one unit subtitle into two or more unit subtitles or merges two or more unit subtitles into one unit subtitle based on the speech recognition result on the audio information in each speech segment (paragraph 41-57).
. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the Angquist in view of Berry in view of Fukuda in view of Arrowood et al., US 2016/0300565.
	Regarding claim 8, Angquist, Berry and Fukuda disclose the scene meta information generating apparatus of claim 6.
	Angquist, Berry and Fukuda are silent about the speech recognizing unit detects feature vectors of the audio information corresponding to each speech segment and performs speech recognition through pattern analysis of the feature vectors.
	In an analogous art, Arrowood discloses the speech recognizing unit detects feature vectors of the audio information corresponding to each speech segment and performs speech recognition through pattern analysis of the feature vectors (paragraph 67 and 77-78).
	Therefore, it would have been obvious, at the time of filing, to modify Angquist, Berry and Fukuda’s apparatus with the teachings of Arrowood. The motivation would have been to display an easy to read subtitle for the benefit helping the viewing impaired. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the Angquist in view of Berry in view of Fukuda in view of Kumar et al., US 2014/0037216.
	Regarding claim 18, Angquist, Berry and Fukuda disclose the scene meta information generating apparatus of claim 16.
	Angquist, Berry and Fukuda are silent about the scene meta information configuring unit merges two or more scene meta information into one scene meta information when the representative images of the two or more scene meta information are similar to each other.

	Therefore, it would have been obvious, at the time of filing, to modify Angquist, Berry and Fukuda’s apparatus with the teachings of Kumar. The motivation would have been to display an uncongested interface for the benefit helping the viewing impaired. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM


						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421